          Case 3:18-cv-01587-JD Document 101 Filed 06/17/19 Page 1 of 4




VIA ECF                                                             June 17, 2019

The Honorable James Donato
United States District Court
Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102

       Re:     Emami, et al. v. Nielsen, et al., 3:18-cv-01587-JD;
               Pars Equality Center, et al. v. Pompeo, et al., 3:18-cv-07818-JD

Dear Judge Donato:

         Defendants’ responses to Plaintiffs’ First Set of Interrogatories and Second Set of
Requests for Production are due today, but after a last-minute request for a month-long
extension of their deadline, followed by an even more last-minute attempt to meet and confer
this afternoon, Defendants have made clear that they do not intend to respond to the requests.
Pursuant to the Court’s April 25, 2014 Standing Order for Discovery in Civil Cases ¶ 18,
Plaintiffs respectfully submit this letter to compel compliance with these discovery requests.

        Background: At a case management conference before the Court on April 11, 2019,
the Court instructed the parties in these cases to propose a schedule that allows the cases to be
resolved within ten to twelve months. The Court also admonished Plaintiffs to serve discovery
and “keep things moving,” because “[t]he deadlines are going to be short and swift and if
you’re not done, that’s on you.” Transcript of Proceedings at 11-12, Emami v. Nielsen, No. 18-
cv-01587-JD (N.D. Cal. filed Mar. 13, 2018), ECF No. 84. Per the Court’s instruction,
Plaintiffs immediately served Defendants with a Request for Production of the Administrative
Record (the “Record”) on April 12, 2019, and subsequently the parties filed a case
management schedule on April 18, 2019, which sets (1) the close of class certification
discovery on September 30, 2019, and (2) a deadline for a class certification motion on
October 18, 2019. These deadlines were set mutually by the parties after conferring on the
same.

       After consenting to Defendants’ last-minute extension request, Plaintiffs received the
Record on May 15, 2019, and thereafter promptly propounded a set of 15 Interrogatories and
two Requests for Production (“RFPs”) on May 17, 2019. See Exs. A (Interrogatories) and B
(RFPs). The Interrogatories largely seek statistics regarding decisions on waivers, broken
down by month and consulate, based on the stages of the process that can be gleaned from the
guidance Q&As available in the Record.

        The requested data include, for example, the number of people considered for, granted,
or denied waivers; the number of people referred by a consular officer to a consular manager
for further waiver consideration, see, e.g., AR 143 (requiring concurrence of a manager for
granting a waiver); the number of people referred by an Embassy or consulate to external
reviewers for further waiver consideration, see, e.g., AR 9 (instructing a consular officer to
send materials to a specific State Department email address for further waiver consideration
under certain circumstances); and the number of people who were granted expedited
processing of their visa applications see, e.g., AR 145 (providing an option to expedite waiver
          Case 3:18-cv-01587-JD Document 101 Filed 06/17/19 Page 2 of 4




responses). The RFPs request all documents identified in, and relied upon by Defendants in
preparing, the responses to the Interrogatories. These discovery requests are limited and aimed
at evidence relevant to the class certification questions of numerosity, commonality, and
typicality. As noted above, Defendants have wholly refused to respond to such discovery.

        The Court should compel Defendants to respond to Plaintiffs’ class certification
discovery requests. Although the responses to these requests are due today, Defendants made a
last-minute request late in the day on Friday—less than one business day before the deadline—
to extend their deadline to respond by at least a month, until after the Court has heard
argument regarding the parties’ dispute as to the completeness of the Record on July 11.
Plaintiffs responded the next day declining to consent to such an extension. In a meet-and-
confer held earlier today, Defendants repeated their long-held position that no extra-record
discovery is available in APA cases and made clear that they would not timely respond to the
discovery requests—not even to lodge objections based on their position that such requests are
not appropriate here. Defendants have thus refused to comply timely with their discovery
obligations, and the Court should compel their responses. See, e.g., Barrios v. Janpro, No. 07-
02189JF, 2008 WL 2225632 at *2 (N.D. Cal. May 28, 2008) (granting motion to compel under
Fed. R. Civ. P. 37 when plaintiff “has provided sufficient documentation and certification that
Defendants failed to produce timely discovery as required by FRCP 33 and 34,” and that
plaintiff “attempted to obtain the requested discovery without court involvement”).

        Defendants’ position that extra-record discovery is unavailable in an APA case is
foreclosed by their own arguments and by the law. As an initial matter, Defendants themselves
have relied on extra-record evidence in moving for summary judgment in these cases, directing
the court’s attention to a State Department report providing statistics on visa applications made
by nationals subject to Presidential Proclamation 9645. See Defs.’ Mot. to Dismiss or for
Summ. J. at 22, ECF No. 98. The statistics that Plaintiffs request in their Interrogatories are, at
bottom, a more detailed version of the same data on which Defendants now rely to defend their
case; Plaintiffs have requested more detailed numbers in part because, as Plaintiffs have
alleged in their complaint, “different consulates have adopted different practices” with respect
to waiver processing and it remains unclear how individuals who had their interviews prior to
the date the Proclamation went into effect are being considered. See Pls.’ Corrected Second
Am. Compl. at 21-22, ECF No. 81-1. Data providing such details speaks to the number of
individuals subject to the Proclamation, the commonality of questions of law and fact among
affected individuals, and the typicality of the claims of the named Plaintiffs compared to those
of the putative class. Defendants cannot rely on extra-record information and data when it
benefits their defense but then claim that such extra-record materials should be unavailable to
Plaintiffs in seeking information pertinent to class certification.

         Furthermore, the Ninth Circuit has made clear that discovery of extra-record materials
is permissible “(1) if admission is necessary to determine ‘whether the agency has considered
all relevant factors and has explained its decision,’ (2) if ‘the agency has relied on documents
not in the record,’ (3) ‘when supplementing the record is necessary to explain technical terms
or complex subject matter,’ or (4) ‘when plaintiffs make a showing of agency bad faith.’”
Lands Council v. Powell, 395 F.3d 1019, 1029 (9th Cir. 2005) (quoting Sw. Ctr. For
Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450 (9th Cir. 2001)). In generating
the statistics presented in the State Department report, Defendants have necessarily relied on
materials not in the Record—materials which, in the form of data about waivers considered,

                                                 -2-
          Case 3:18-cv-01587-JD Document 101 Filed 06/17/19 Page 3 of 4




granted, and denied, have moreover likely informed the decisions Defendants have made
regarding the multiple iterations of the Q&A guidelines that instruct consular officers on how
to evaluate an individual for a waiver.

        Discovery of such data for class certification purposes is therefore legitimate, including
in the APA context. Compare LVM v. Lloyd, 318 F. Supp. 3d 601, 608 (S.D.N.Y. 2018)
(granting plaintiffs’ class certification motion in APA case after, “[w]ith this Court’s leave, the
parties completed expedited discovery”) with Nw. Immigrant Rights Project v. USCIS, 325
F.R.D. 671, 692 (W.D. Wash. 2016) (denying without prejudice in an APA case plaintiffs’
class certification motion with leave to refile, noting that “[i]f DHS has such information
[relating to numerosity], it is presumably available through discovery in this action”). Courts,
moreover, regularly permit non-merits discovery (such as jurisdictional discovery) in APA
cases. See, e.g., Doe 1 v. Nielsen, No 18-cv-2349-BLF(VKD), 2018 WL 4266870, at *2 (N.D.
Cal. Sept. 7, 2018) (permitting jurisdictional discovery to determine if final agency action
occurred in APA suit); see also Cal. Native Plant Society v. EPA, 251 F.R.D. 408, 410 (N.D.
Cal. 2008) (noting that court previously granted "limited discovery in order to...establish
subject matter jurisdiction" in APA claim-including case); accord Oppenheimer Fund, Inc. v.
Sanders, 437 U.S. 340, 351 & n.13 (1978) (noting that jurisdictional and class certification
discovery are examples of non-merits issues for which discovery is available generally). It is
clear that Defendants’ position regarding extra-record discovery is not supported by the law.

        Finally, as this Court pointed out at the April 11 case management conference,
Plaintiffs “[are] not going to have three years for this;” “your clock is ticking.” Transcript of
Proceedings at 13, ECF No. 84. Given that trial is set for April 2020 and class certification
discovery closes on September 30; that Defendants have established a clear pattern of waiting
until the last minute to request extensions of deadlines; and that discovery disputes will
undoubtedly continue to arise between the parties, it is imperative that Defendants be
compelled to comply with their discovery obligations in a timely fashion. They have no
reasonable basis for requesting yet another month-long delay, in addition to all delays to date,
to provide data and information that is clearly relevant to the APA claims at issue, which the
Court has ruled should proceed forward to discovery.

        Accordingly, Plaintiffs respectfully request that the Court compel compliance with
Plaintiffs’ First Set of Interrogatories and Second Set of Requests for Production. To the extent
that this Court wishes to hear oral argument on this discovery dispute, Plaintiffs respectfully
request that the Court consider this matter during the hearing scheduled for July 11, 2019,
regarding the parties’ dispute over the completeness of the Administrative Record.

                                      Respectfully submitted,

 /s/ John A. Freedman                                  /s/ Sirine Shebaya

 JOHN A. FREEDMAN                                      SIRINE SHEBAYA
 (appearance pro hac vice)                             (appearance pro hac vice)
 ARNOLD & PORTER KAYE SCHOLER LLP                      MUSLIM ADVOCATES
 601 Massachusetts Ave., NW                            P.O. Box 34440
 Washington, DC 20001-3743                             Washington, DC 20043


                                                 -3-
        Case 3:18-cv-01587-JD Document 101 Filed 06/17/19 Page 4 of 4




Telephone: 202.942.5000                       Telephone:   202.897.2622
Facsimile: 202.942.5999                       Facsimile:   202.508.1007
Email:     john.freedman@arnoldporter.com     Email:       sirine@muslimadvocates.org

Counsel for Pars Plaintiffs                   Counsel for Emami Plaintiffs




                                        -4-
